Citation Nr: 0211462	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from May 31, 1966 to May 15, 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by which 
the RO continued the veteran's evaluation at 10 percent 
disabling.  In a December 1999 rating decision following the 
veteran's substantive appeal, the RO increased the veteran's 
evaluation to 20 percent disabling.  As there is no specific 
declaration from the veteran indicating that this increase 
satisfied his appeal, the Board presumes that he seeks the 
maximum benefit.  Therefore, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993); West v. Brown, 7 Vet. App. 329 
(1995). 


FINDING OF FACT

The veteran's right knee disability is manifested by 
complaints of pain, stiffness, swelling, locking up, and a 
give-away sensation; he experiences limitation of motion at 
40 degrees of flexion with pain at 30 degrees, but no 
ankylosis, subluxation, lateral instability, or impairment of 
the tibia and fibula.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's right knee disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.14; 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5258, 5260 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected traumatic 
arthritis of the right knee should be assigned a higher 
disability rating.  He contends that the traumatic arthritis 
should be separately rated for a semilunar dislocation and 
meniscus tear.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The evidence of record includes medical reports showing the 
veteran had right knee arthroscopy in May 1987, July 1990, 
June 1994 and November 1998.  The May 1987 Operative Report 
reflects that during arthroscopy the examiner discovered a 
plica, a huge defect out of the anterior aspect of the medial 
femoral condyle and a kissing area on the patella.  The 
report indicated that there were degenerative cartilage 
changes down to the bone edge.  The examiner opined that 
these resulted from a direct injury.  The July 1990 Operative 
Report reflects chondromalacia found in the lateral facet of 
the patella, but no loose bodies or other problems.  There 
was chondromalacia in the medial tibial plateau and medial 
femoral condyle, but the medial joint space and medial 
meniscus were intact.  A large pathologic plica was observed 
rubbing against the medial femoral condyle.  The 
postoperative diagnosis was grade IV chondromalacia of the 
lateral femoral condyle and patella with grade III 
chondromalacia of the medial femoral condyle and plica.  The 
June 1994 Operative Report indicated that a "white/white 
tear" of the medial meniscus was not repairable so it was 
removed.  After thorough probing of the meniscus no other 
evidence of instability or abnormalities was found.  The 
diagnosis was medial meniscal tear, grade IV chondromalacia 
patellofemoral joint and grade II-III chondromalacia of the 
medial femoral condyle.  The November 1998 Operative Report 
indicated there were fairly mild degenerative changes of the 
posterior aspect of the patella and degenerative arthritis in 
the trochlear groove of grade II-III chondromalacia.  A 
degenerative flap tear of the medial meniscus in the 
posterior horn was debrided, as was the diffuse grade III and 
a small area of grade IV chondromalacia over the femoral 
condyle.  

A March 1998 medical note presents a diagnosis of probable 
medial meniscal tear and patellar chondromalacia in the right 
knee after stepping backwards off a ladder and feeling the 
right knee pop.  A November 1998 note-dated prior to the 
arthroscopic surgery-shows a diagnosis of degenerative joint 
disease and meniscal tear and spur formation in the right 
knee.  The examiner noted one-plus effusion and gross 
crepitance of the patello-femoral joint and tenderness over 
the medial joint line.  A December 1998 post-surgery note 
indicates that the veteran reported knee locking and giving 
way.  Examination revealed a two-plus effusion with 
tenderness over the medial collateral ligament, and grade one 
laxity.  In February 1999 it is noted that the veteran 
returned with continued right knee pain.  Diagnosis was 
osteoarthritis with degenerative changes.

Radiology reports dated in May 1999 show degenerative 
arthritic changes at the femoral patellar joint with 
hypertrophic spurs present and a slight irregularity to the 
articular surface of the femoral condyles, both medially and 
laterally.  A May 1999 report of magnetic resonance imaging 
(MRI) shows a significant complex tear of the posterior horn 
of the medial meniscus.  Anterior and posterior cruciate 
ligaments appeared intact.  There was irregularity to the 
cartilage articular surface of the femoral condyle with 
indentation of the cartilage at several levels and a high 
signal in the cartilage, and bone bruise in the posterior 
lateral femoral condyle.  There was some high signal 
irregularity in the patellar articular cartilage indicating 
chondromalacia.  The impression was of some evidence of 
degenerative change involving articular cartilage of the 
femur, chondromalacia, and a complex severe tear of posterior 
horn medial meniscus.

A VA Clinical Summary dated in May 1999 shows the veteran's 
complaints of pain, stiffness, swelling, with the knee 
frequently locking up, and feeling like it is going to give 
way.  The veteran denied flare-ups.  Kneeling, squatting or 
standing for extended periods of time caused increased pain.  
The veteran related that he occasionally uses a cane.  He 
reports using a heel lift in his right shoe secondary to 
having short leg syndrome from a gunshot wound he sustained 
in Vietnam.  There is no history of dislocation or 
inflammatory arthritis.  On examination the right knee was 
painful to palpation along the tibial plateau.  Range of 
motion was 140 degrees on flexion, with full extension.  Pain 
was noted at approximately 130 degrees of active range of 
motion, but he was unable to take it to 140 degrees with 
passive range of motion.  Ligaments were intact and drawer 
test is negative.  The impression was degenerative joint 
disease of the right knee, chondromalacia of the knee, grade 
IV on the patellofemoral joint and the medial femoral 
condyle, and medial meniscal tear which was supposedly 
repaired.  

In his December 1999 substantive appeal the veteran indicated 
that he had pain and stiffness all the time and was unable to 
squat or put any strain on the right knee joint.  It was 
increasingly harder for him to walk up and down stairs 
without holding on to something.  A letter from a private 
physician, dated in June 2000, was submitted reporting as to 
the nature of the veteran's knee disorder.

A July 2000 Operative Report shows that the veteran had a 
fifth arthroscopy with partial medial and lateral 
meniscectomy.  The report notes progressive mechanical 
symptoms and severe increasing pain since twisting his knee.  
The veteran had positive medial McMurray's.  Examination of 
the anterior compartment of the knee revealed diffuse, grade 
III chondromalacia and a small area of grade IV 
chondromalacia in the trochlear groove.  A degenerative flap 
tear of the posterior horn of the medial meniscus which 
encompassed approximately 20-30 percent of the diameter of 
the medial meniscus and about 50 percent of the width, was 
found.  Degenerative changes were noted in the medial femoral 
condyle, and grade II and grade III chondromalacia in the 
medial tibial plateau.  The postoperative diagnosis was 
degenerative joint disease of the anterior, medial and 
lateral compartments, medial meniscal tear, and lateral 
meniscal tear. 

A VA Clinical Summary dated in May 2001 reports complaints of 
constant pain, stiffness, swelling, giving way, locking, and 
that squatting, walking and kneeling caused pain.  Cold 
packs, rest and elevation helped the pain.  The veteran 
rarely used a neoprene knee brace.  It was noted that he used 
a cane if he anticipated walking for prolonged periods.  
There was no history of dislocation, subluxation or 
inflammatory arthritis.  This affects the veteran's daily 
life in that he has increased pain and decreased activities.  
On physical examination of the knee the joint capsule 
appeared to be intact.  There was no laxity of the ligaments 
noted on examination.  The veteran had 5 degrees of extension 
and 40 degrees of flexion on both active and passive ranges 
of motion.  The veteran had pain with the last 10 degrees of 
flexion.  The impression was degenerative changes of the 
right knee per x-ray, and joint effusion of the right knee.  

As note above, the veteran's disability has been rated as 20 
percent disabling under Diagnostic Code 5010-5258, from 
January 1, 1999, with the exception of a period during which 
the veteran was assigned a temporary total evaluation (from 
July 28, 2000 to September 1, 2000).  38 C.F.R. § 4.71a.  
Diagnostic Code 5010 provides that traumatic arthritis be 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5258 allows for 
a 20 percent disability rating (the maximum available under 
this Diagnostic Code) for dislocated semilunar cartilage 
accompanied by frequent episodes of "locking," pain and 
effusion into the joint.  38 C.F.R. § 4.71a. 

Although the veteran is already rated at the maximum 
evaluation under Diagnostic Code 5258, the Board has 
considered whether a higher rating is possible under any 
other Diagnostic Code.  The Board finds that the veteran's 
service-connected disability does not more nearly approximate 
the criteria for a rating in excess of 20 percent under any 
other potentially applicable Diagnostic Code.  In this 
regard, the Board observes that a disability rating in excess 
of 20 percent is assignable under Diagnostic Code 5256 
(Ankylosis), 5260 (Limitation of Flexion), 5261 (Limitation 
of Extension) or 5262 (Nonunion or Malunion of Tibia and 
Fibula).  Because there is no evidence of ankylosis, or 
nonunion or malunion of the tibia and fibula, Diagnostic 
Codes 5256 and 5262 are not applicable.  

With respect to the Diagnostic Criteria under the two codes 
for evaluating limitation of motion, the veteran's disability 
does not warrant a disability rating in excess of 20 percent 
under either.  On this point the Board notes that in order to 
obtain a 30 percent rating under Diagnostic Code 5261, 
extension must be limited to 20 degrees.  The evidence shows 
that the veteran has 5 degrees of extension.  To obtain a 30 
percent rating under Diagnostic Code 5260, flexion must be 
limited to 15 degrees.  The evidence shows that the veteran 
can flex his leg to 30 degrees before pain begins and to 40 
degrees with pain.  Consequently, with consideration of pain 
and attendant functional losses, the veteran's disability 
causes limitation of flexion to 30 degrees, which warrants 
the 20 percent rating.  In short, the veteran is entitled to 
no more under either of these Diagnostic Codes than the 20 
percent disability rating he now enjoys under Diagnostic Code 
5285.  

The Board has considered whether separate ratings are 
warranted under Diagnostic Code 5258 and Diagnostic Code 5260 
or 5261.  However, the Board finds that a separate rating 
would compensate the veteran for the same manifestations 
under different diagnoses, a circumstance that is to be 
avoided.  38 C.F.R. § 4.14.  On this point, the Board notes 
that an important factor in evaluating arthritis is painful 
motion.  38 C.F.R. § 4.59.  Here, the RO evaluated the 
veteran's traumatic arthritis under Diagnostic Code 5258, 
perhaps to allow the veteran the benefit of the highest 
possible rating.  Since it was not until May 2001 that there 
was medical evidence of a compensable limitation of motion, 
the RO must have been aware that applying Diagnostic Code 
5258 would be more favorable to the veteran.  Regardless, the 
evaluation compensates the veteran for symptoms of frequent 
episodes of locking, pain, and effusion into the joint.  
Given the requirements to consider functional loss in 
evaluating limitation of motion, to now separately rate 
arthritis under the 

limitation of motion criteria would result in the veteran 
twice being compensated for pain.  Likewise, separate 
disability ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5259 (removal of the semilunar 
cartilage), would also contravene the rule against 
pyramiding.  38 C.F.R. § 4.14.  This is so, because 
Diagnostic Code 5259 requires that the semilunar cartilage 
removal be symptomatic.  Here, the symptoms of the removal of 
the semilunar cartilage are mostly concurrent with those of 
the arthritis.  Namely, the symptoms are pain, swelling, 
stiffness, giving way, and locking.  Therefore, a separate 
rating is not warranted.

The evidence does not show that the veteran's disability 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321 (2001).  The 
disability rating schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA.


In this case, the RO notified the veteran by letters dated in 
February and March 1999, of what evidence was required to 
substantiate a claim for an increased rating.  The February 
1999 letter requests that the veteran provide specified 
evidence and indicates that the RO will obtain certain other 
evidence.  Rating decisions from March and July 2001 also 
outlined what was needed to substantiate the veteran's claim.  
The veteran was not notified of the change in the law brought 
about by the Act.  However, given that a VA examination was 
provided, the record is factually well developed, and there 
is no indication of any outstanding potentially relevant 
records.  The Board is unable to discern any plausible 
benefit to the veteran in further developing the evidence.  
When there is extensive factual development in a case that 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Court has concluded that the Act does not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. 
§ 5103A(a)(2) (VA not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"). 

Under these circumstances, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of this claim and expending of VA's resources are 
not warranted.


								(Continued on next 
page)

ORDER

A rating in excess of 20 percent for right knee disability is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

